Citation Nr: 0704280	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound manifested by scars of the right leg, 
buttock and heel with retained foreign bodies, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He was awarded the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied an increased 
rating for scars of the right leg, buttock, and heel with 
retained foreign bodies.  

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO in Pittsburgh, Pennsylvania RO.  A 
copy of the hearing transcript has been associated with the 
claims file. 

In March 2004 the Board remanded the appeal for further 
development.

In a November 2004 decision, the Board denied an increased 
evaluation for the service-connected residuals of a shell 
fragment wound manifested by scars of the right leg, buttock 
and heel with retained foreign bodes.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2005 Joint Motion, the 
Office of the General Counsel for VA, and the veteran's 
attorney (hereinafter, "the parties") moved to vacate the 
November 2004 decision and remand the case to the Board.  In 
a September 2005 Order, the Court granted the parties' Joint 
Motion.  

In December 2005, the Board remanded the matter on appeal in 
accordance with the Court's Order.


FINDING OF FACT

Shell fragment wound residuals are manifested by superficial 
scars of the right leg, buttock, and heel that are not 
painful and do not adversely affect functioning of the right 
lower extremity; there is no muscle or neurological 
impairment. 


CONCLUSION OF LAW

The criteria for an increased evaluation for shrapnel wound 
residuals, manifested by scars of the right leg, buttock, and 
heel with retained foreign bodies, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.73, Diagnostic Code 5317 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006), 7803-7805(2002 & 2006); 
38 C.F.R. § 4.124a, Diagnostic Codes 8520-8530, 8620-8630, 
8720-8730 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of (1) any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principe, 16 Vet. App. 183 (2002).  Such notice must also 
inform the claimant of any information and evidence (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In letters, dated in June 2002, March 2004, and January 2006, 
VA, informed the veteran of the evidence needed to 
substantiate his claim.  He was asked to submit or identify 
evidence relevant to his claim, including clinical evidence 
from a doctor (private or VA) reflecting that the service-
connected disability had increased in severity.   

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contained in the June 2002 and January 
2006 letters furnished the appellant notice of the types of 
evidence he was responsible for sending to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his increased evaluation 
claim.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Dingess, the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, 490-1 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi,
18 Vet. App. 112 (2004).  

Although the January 2006 VCAA notice was provided after the 
RO initially adjudicated the veteran's claim, any timing 
deficiency was cured by the June 2002 letter and 
readjudication of the claim after issuance of the January 
2006 notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Regarding VA's duty to assist the veteran in substantiating 
his claim, post-service VA and clinical treatment and 
examination reports, hearing testimony and statements of the 
veteran have been associated with the claims file.  Pursuant 
to the Board's December 2005 remand, the veteran received 
additional VA examinations (i.e., orthopedic, neurological 
and scar) to determine the current severity of the service-
connected residuals of a shell fragment wound manifested by 
scars of the right leg, buttock and heel with retained 
foreign bodies.  These examinations were performed in January 
2006, along with an addendum, dated in August 2006.

II.  Relevant Laws and Regulations

Increased Evaluation-general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities. 
38 C.F.R. Part 4 (2006).  The ratings in the Schedule 
basically represent average impairment in earning capacity 
from such diseases or injuries incurred or aggravated during 
service and residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
In general, in determining the current level of impairment, a 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. Part 4, § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

Scar Criteria 

The veteran' residuals of a shell fragment wound, manifested 
by scars of the right leg, buttock and heel with retained 
foreign bodies have been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  

While this claim was pending, the criteria for evaluating 
skin disabilities (scars) were amended, effective August 30, 
2002.  See Schedule for Rating Disabilities; The Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2006)).

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002), respectively.  
Scars may also be rated based on the limitation of function 
of the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2006).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Id.

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006). 

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm.), a 20 percent evaluation if the area or 
areas exceed 12 square inches (77 sq. cm.) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm.) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  Id. 

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or more. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."

If applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited 
"retroactive effects" if it is less favorable to a claimant 
than the old law or regulation; while a liberalizing law or 
regulation does not have "retroactive effects." VAOPGCPREC 7-
2003; 69 Fed. Reg. 25179 (2004).

Muscle Injury Criteria

The provisions of 38 C.F.R. §§  4.55, 4.56 provide criteria 
for rating muscle injuries.  The provisions of 38 C.F.R. 
§ 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  
(ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
(iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
(iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  
(iii) Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
(iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination. 
DeLuca v. Brown, 8 Vet. App. 202 (1995)

VA must consider whether the veteran's service connected 
residuals of a shell fragment wound manifested by scars of 
the right leg, buttock and heel with retained foreign bodies 
warrants separate ratings for orthopedic, neurological, and 
scar impairment.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or manifestation under 38 C.F.R. § 4.14).

III.  Analysis

The current 10 percent evaluation has been provided under the 
provisions of Diagnostic Code 7804.  Ten percent is the 
maximum rating under the old and new versions of that code.

Because the scars range from the right heel to the right 
buttock, a question arises as to whether separate ratings 
would be in order on the basis of scars over widely separated 
areas.  The Board must answer this question in the negative.  
The scars were evaluated on VA examinations in July 1970, 
August 1985, and June 2002.  The veteran underwent other VA 
examinations to evaluate his right lower extremity in January 
2006, and additional opinion was obtained in August 2006.  He 
has also received regular VA outpatient treatment in recent 
years and offered testimony at his hearing.

The scar examinations have consistently shown the right heel, 
leg, scars to be barely visible or pale and nontender.  The 
buttocks scar has been described as more visible, but also 
nontender.  The recent treatment and examination records have 
documented no complaints referable to the scars.  At his 
hearing the veteran offered no specific complaints referable 
to the scars; instead reporting occasional pain at the site 
of the retained foreign body, and symptoms in the right knee.

Thus, while the scars are arguably widely scattered, the 
weight of the evidence is against a finding that they are 
tender or painful so as to warrant separate evaluations under 
the old or new Diagnostic Code 7804.

Similarly the scars have consistently been described as well 
healed and there have been no reports of ulceration.  
Separate 10 percent evaluations would therefore not be 
warranted under the old version of Diagnostic Code 7803.

The most recent VA examinations have shown that the shell 
fragment wounds caused no limitation of function, and the 
scars have never been reported to cause such limitation.  
When evaluated by VA in June 2002, the veteran had full range 
of motion of the right lower extremity.  In addition, January 
2006 VA scar and orthopedic examination reports show that was 
no evidence of any orthopedic disability as a result of the 
service-connected scars of the right buttock, leg and heel.  
The veteran demonstrated full range of motion of the right 
ankle and full extension of the right knee (flexion of the 
right knee was slightly limited to 135 degrees) (see, January 
2006 VA scar and orthopedic examination reports, 
respectively).  
The criteria for separate compensable evaluations are not met 
under the old version of Diagnostic Code 7805.

Under the criteria for evaluation scars prior to August 30, 
2002, higher evaluations were available for disfiguring scars 
of the head, face or neck under Diagnostic Code 7800 or third 
degree burn scars under Diagnostic Code 7801.  38 C.F.R. § 
4.118 (2002).  As the veteran's scars are not located on or 
in an area for consideration of a rating under Diagnostic 
Code 7800 and are not the result of a third degree burn, 
these codes are not for application.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805-
scars may be rated on the limitation of the affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Given the 
Board's prior analysis in this regard, there is no different 
basis to award an increased rating under Diagnostic Code 7805 
under the amended regulations.

The new Diagnostic Code 7800 is inapplicable, as it applies 
to scars that result in disfigurement of the head, face or 
neck.

Increased ratings would not be available under the new 
Diagnostic Code 7801, because the veteran' scars cause no 
limitation of motion.  (see, June 2002 and January 2006 scar 
and orthopedic VA examination reports, respectively).  As 
noted the scars other than of the buttock have been described 
as faint or barely perceptible and shallow.  (see e.g. July 
1985 examination).  They cannot be considered deep, as would 
be required for a compensable rating under Diagnostic Code 
7801.

Separate 10 percent ratings under Diagnostic Code 7802 would 
require that the scars measure 144 square inches (929 sq. 
cm.) or greater.  The veteran's scars are not that size, nor 
do they approximate that size (see July 1985 and June 2002 
examinations).

The scars have never been reported to have lost their 
coverings, and thus are not unstable as envisioned in the new 
Diagnostic Code 7803.

In light of the foregoing, the Board finds that the criteria 
for an increased rating for the service-connected scars of 
the right buttock, leg and heel are not met or approximated 
under either the old, or the revised criteria for rating 
scars prior to, or effective from, August 30, 2002.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.

Consideration of Muscle Group XVII

The Board has also considered the veteran's disability in 
light of any potential muscle damage under 38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2006).  That Diagnostic Code provides 
that when there is evidence of slight injury a noncompensable 
(0 %) rating is warranted.  A 20 percent rating contemplates 
a moderate injury, a 40 percent rating contemplates a 
moderately severe injury and a 50 percent) rating 
contemplates a severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2006).  

The veteran has reported that he received the shell fragment 
wounds on April 3, 1969.  Available service medical records 
show that on April 25, 1969 he was returned to duty and given 
a profile that limited him to light duty for four weeks.  On 
examination for separation from service in April 1970, he was 
noted to have multiple scars over the right lower extremity 
secondary to the "old" fragment wound, but to have no 
residual weakness or other symptoms.  

These records do not document any debridement or infection, 
and the veteran has not reported such treatment.  There were 
certainly no residuals of prolonged infection or debridement, 
as shown by the discharge examination.  The type of injury is 
most appropriately evaluated as slight.

While the veteran did report pain at the injury site on the 
initial VA examination in July 1970, and occasional pain at 
his hearing, the most recent examinations show no pain 
related to the service connected injury.  There have been no 
reports of the cardinal signs of muscle injury as described 
in 38 C.F.R. § 4.56(c).  The available records show a largely 
superficial injury with a return to duty and a good 
functional result.  While the buttocks scar has been 
described as deep, there have been no reports of associated 
muscle or nerve involvement and the veteran was able to 
return to full unlimited duty after approximately two months 
with no further reported treatment or complaints.  The 
history is thus more consistent with a slight than moderate 
injury under 38 C.F.R. § 4.56.

The objective findings have included retained metallic 
fragments.  That finding alone would not dictate that the 
disability be deemed moderate.  Tropf v. Nicholson, 20 Vet 
App 317 (2006).  There have been no findings of fascial 
defect, atrophy or impaired tonus.  With the exception of the 
noted complaints of pain there have been no findings of 
current disability related to muscle injury, and the most 
recent examination found no current disability from the 
muscle injury.  The veteran's disability is most similar to 
the description of the objective findings for a slight injury 
under 38 C.F.R. § 4.56(d)(1)(iii).

Given the disbursement of the shell fragment wound, it would 
be possible to evaluate the disability under other diagnostic 
codes pertaining to the muscles of the lower extremity.  The 
analysis under 38 C.F.R. § 4.56 would be the same regardless 
of the diagnostic code or codes applied.  38 C.F.R. § 4.73.  
Hence, a compensable evaluation for muscle injury would not 
be warranted.

In view of the foregoing, the Board therefore finds that the 
evidence of record does not reflect that the veteran 
currently has any pain and functional impairment attributable 
to the service-connected scars of the right buttock, leg and 
heel to any significant degree, so as to warrant an increased 
evaluation based on those factors.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Neurological Considerations

The Board has also considered the veteran's disability in 
light of any potential neurological damage.  In this case, a 
VA physician opined in August 2006, after a review of the 
claims file and a physical evaluation of the appellant in 
January 2006, that the veteran's diagnoses of peripheral 
neuropathy and peripheral vascular disease of the right lower 
were secondary to his "proven peripheral vascular disease 
condition of atherosclerotic occlusive disease" (see, 
January 2006 VA nerve examination report and addendum, dated 
in August 2006).  Therefore, as the veteran does not suffer 
from any neurological disability resulting from his service-
connected scars of the right buttock, leg and heel, a higher 
rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 
through 8530, 8620 through 8630, 8720 through 8730, (diseases 
of the peripheral nerves) is also not warranted.

IV.  Extraschedular considerations

As to 38 C.F.R. § 3.321(b)(1)(2006), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate the 
impairment from the service-connected residuals of a shell 
fragment wound manifested by scars of the right buttock, leg 
and heel with retained foreign bodies.  There is no 
contention or indication that the service-connected residuals 
of a shell fragment wound manifested by scars of the right 
buttock, leg and heel with retained foreign bodies are 
productive of marked interference with employment or that 
they necessitate frequent hospitalization, or that the 
manifestations associated with this disability are otherwise 
unusual or exceptional.  

In this regard the veteran has had no hospitalizations for 
the service connected disability since service.  At his 
hearing he reported that he had retired due to a non-service 
connected injury with resultant amputation of the left leg.  
Thus, the Board will not consider referral for consideration 
of an extraschedular rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for the 
service-connected residuals of a shell fragment wound 
manifested by scars of the right buttock, leg and heel with 
retained foreign bodies.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating for residuals of a shell fragment wound 
manifested by scars of the right leg, buttock and heel with 
retained foreign bodes is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


